In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

Nos. 03-3293 & 03-3294
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                              v.

RONALD J. VALLE,
                                          Defendant-Appellant.
                        ____________
            Appeals from the United States District Court
                  for the Central District of Illinois.
     Nos. 02 CR 40154 & 02 CR 40201—Michael M. Mihm, Judge.
                        ____________
      ARGUED JUNE 16, 2004—DECIDED AUGUST 15, 2006
                        ____________


  Before COFFEY, RIPPLE and WILLIAMS, Circuit Judges.
  RIPPLE, Circuit Judge. Ronald Valle was sentenced to 163
months’ imprisonment for bank robbery and for violation of
his supervised release. He appealed his sentence. Because
Mr. Valle was sentenced prior to the Supreme Court’s
decision in United States v. Booker, 543 U.S. 220 (2005), we
ordered a limited remand to determine whether the district
court would have imposed a different sentence had it not
been bound by the then-mandatory United States Sentenc-
ing Guidelines. The district court has advised us that it
would not have imposed a different sentence, and we now
affirm the judgment of the district court.
2                                       Nos. 03-3293 & 03-3294

                                I
                                A.
  According to a written agreement with the Government,
Ronald Valle pleaded guilty to one count each of aggra-
vated bank robbery, see 18 U.S.C. § 2113(a), interstate
transportation of a stolen motor vehicle, see 18 U.S.C.
§ 2312, and false representation of a social security num-
ber, see 42 U.S.C. § 408(a)(7)(B). Six other counts of bank
fraud, see 18 U.S.C. § 1344, were dismissed as part of the
agreement.
   The presentence report prepared for Mr. Valle’s sen-
tencing calculated his offense level at 19 and designated
his criminal history category at VI, which resulted in a
guideline range of 63 to 78 months’ imprisonment. How-
ever, the presentence report also suggested that an up-
ward departure might be warranted because the guide-
line range did not reflect adequately the extent of Mr.
Valle’s criminal history. Specifically, the report noted that,
in a prior prosecution for bank robbery in California,
Mr. Valle had committed a total of six robberies, but
several of those counts were combined for charging pur-
poses.1 The report recommended two methods for increas-
ing Mr. Valle’s sentencing range. First, the district court
could increase Mr. Valle’s offense level to reflect his prior
criminal conduct. Second, the presentence report proposed
that the district court could employ the career criminal



1
  The report also explained that, during the investigation of these
robberies, Mr. Valle was brought in for questioning and
Mirandized. During this questioning session, Mr. Valle admit-
ted to robbing nineteen banks in Southern California, Arizona
and Florida.
Nos. 03-3293 & 03-3294                                       3

guideline. See U.S.S.G. § 4B1.1. According to the presentence
report, if Mr. Valle had received separate sentences for his
prior robberies, he would have been considered a career
offender under the Guidelines. Considering Mr. Valle a
career criminal would increase his offense level to 32, and
after a 3-level adjustment for acceptance of responsibility,
result in an offense level of 29 and a corresponding guide-
line range of 151 to 188 months.
  Because Mr. Valle committed the crimes underlying the
present conviction while on supervised release for a prior
conviction, the presentence report also calculated a separate
sentencing range for Mr. Valle’s violation of the terms of his
supervised release. Based on the grade of Mr. Valle’s
supervised release violation, combined with his criminal
history category at the time of his original sentencing, the
report recommended a sentence of 18 to 24 months’ impris-
onment.
   At the initial sentencing hearing, the district court solic-
ited the parties’ positions on the upward departure sug-
gested by the probation office. The attorney for the Govern-
ment responded accordingly:
      As a result of extensive discussion with [Mr. Valle’s
    counsel] . . . , I believe the parties are willing to agree
    to recommend to this Court a 4A1.3 departure, up-
    ward departure of five levels, which would take the
    defendant from a current level of 19 up to a level 24,
    which with a criminal history category VI results in a
    sentencing range of 100 to 125 months, and, Your
    Honor, in coupling that with the 18-24 month recom-
    mended sentence for the revocation [of Mr. Valle’s
    supervised release] would result in a range which
    includes 120 months, and I believe the parties are here
4                                     Nos. 03-3293 & 03-3294

    to jointly recommend to the Court a sentence of 120
    months.
R.20 at 5. Mr. Valle’s counsel informed the court that he was
concerned about the possibility of a significant up-
ward departure and, consequently, “ha[d] counseled his
client to join in this recommendation for a . . . sentence to
the bank robbery offense with a consecutive sentence to
the revocation,” totaling 120 months; defense counsel
further advised the court that Mr. Valle had “agree[d] to
that term of custody.” Id. at 7.
 The court, however, was concerned that a sentence of 120
months did not reflect the seriousness of Mr. Valle’s con-
duct. It stated:
    In looking at the defendant’s record—I apologize for
    making this record, but I think I need to. He starts out
    at the age of 24 with a false report of a crime . . . . Then
    we have him on forgery charges in 1990 at the age of 26,
    deceptive practices at the age of 26. We have these
    California armed robberies—unarmed robberies—I’m
    sorry—and apparently there were just a ton of bank
    robberies that are really not reflected in that sentence.
    We also had this unarmed bank robbery in the Central
    District of Illinois. I think that was all part of the
    same deal and he got 108 months there.
      It seems to me that there’s a very strong argument
    that this defendant really—that the Court would almost
    be remiss in not departing upward to a level that would
    reflect him as being a career offender, especially since
    part of what he had admitted to here is another bank
    robbery.
Id. at 7-8. The court then determined that the only way
that it could accept the proposed sentence was also to
Nos. 03-3293 & 03-3294                                       5

impose a longer period of supervised release by stacking the
terms of supervised release for each offense. Mr. Valle
initially agreed to this arrangement. However, before the
district court imposed sentence, Mr. Valle’s counsel invited
the court’s attention to case law that called into question the
court’s ability to stack periods of supervised release. The
district court then continued the hearing to allow the parties
to conduct further research on the issue.
  At a continued hearing, the court determined that it could
not stack periods of supervised release. It again expressed
doubt that the 120-month sentence, without the additional
period of supervised release, adequately reflected the
seriousness of Mr. Valle’s crimes and criminal history or
adequately protected the public from possible criminal acts
that Mr. Valle may commit in the future. The court contin-
ued the sentencing hearing again to allow Mr. Valle time to
reconsider his plea agreement in light of the court’s reluc-
tance to accept the 120-month term.
  After this hearing, Mr. Valle renegotiated his plea agree-
ment with the Government. The new plea agree-
ment acknowledged the possibility of a significant upward
departure, but, unlike the first agreement, it did not con-
tain a sentence appeal waiver.
  The parties then reconvened for the final sentencing
hearing. During that hearing, the Government advocated an
upward departure using either method set forth in the PSR.
Specifically, counsel for the Government stated that he
believed “12 years is an appropriate sentence.” R.22 at 15.
Mr. Valle’s counsel maintained that all of Mr. Valle’s prior
criminal conduct had been accounted for in the
initial sentencing calculation. He opined that the up-
ward departure sought by the Government really was
designed to compensate for poor decisionmaking by the
6                                      Nos. 03-3293 & 03-3294

Government in its prior prosecutions of Mr. Valle. Finally,
Mr. Valle’s counsel objected to the court’s reliance on certain
information contained in the PSR, specifically an in-custody
statement made by Mr. Valle during which he admitted that
he had committed nineteen robberies in California, Arizona
and Florida. Mr. Valle’s counsel stated:
    I object to the reliance upon that because there has
    been—we were not parties to that. I have not received
    discovery with respect to that. There is no 302 memori-
    alizing this. We don’t know whether that’s true,
    whether there is any factual basis to support it, whether
    there are specific banks referenced. Again, I don’t have
    that information.
Id. at 38.2
  After hearing arguments from the parties, the court
determined that Mr. Valle’s lengthy record of robberies,
combined with the fact that Mr. Valle committed the instant
robbery while on supervised release, took this case out of
the heartland of robbery cases and justified an upward
departure. Using the career criminal guideline range as a
starting point, the court sentenced Mr. Valle to 139 months’
imprisonment for the crimes to which he had pleaded
guilty, twelve months less than the bottom range for career
criminals; the court also imposed an additional twenty-four


2
  During the initial sentencing hearing, the district court posed
the following question to Mr. Valle: “Based on your reading
and review [of the presentence report], other than the issues that
we’ve already addressed, is there anything else in the report
that you feel is inaccurate or incomplete that you wish to
challenge?” R.20 at 12. Mr. Valle responded: “As far as the ac-
curacy of the PSR report, Your Honor, I tend to agree that the
crimes that were committed is completely accurate . . . .” Id.
Nos. 03-3293 & 03-3294                                       7

month sentence for violation of the terms of his supervised
release. Mr. Valle appealed.


                              B.
  This court held the appeal in abeyance until the Supreme
Court handed down its decision in United States v. Booker,
543 U.S. 220 (2005). Noting that “the district court’s decision
to increase Mr. Valle’s sentence without jury fact-finding”
implicated Mr. Valle’s Sixth Amendment rights, we ordered
a limited remand pursuant to Paladino v. United States, 401
F.3d 471 (7th Cir. 2005), to allow the district court to inform
this court whether it would have imposed a different
sentence had it understood the Guidelines to be advisory.
  In accordance with the remand order, the district court
requested statements from the parties concerning the
propriety of the sentence. After considering these sub-
missions, the district court advised us accordingly:
      After receiving the Remand, the court studied the
    presentence report and received briefs from counsel as
    to whether the court should ask to have the case re-
    turned here for a new sentencing. . . .
      The court believes that the sentence imposed at the
    original sentencing hearing was the correct one, and
    that a full Remand would serve no useful purpose.
Order, December 29, 2005, (“Paladino Remand Order”) at 1.
The court went on to explain its decision with reference
to the sentencing factors set forth in 18 U.S.C. § 3553(a).
  We have solicited the parties’ responses to the district
court’s Paladino Remand Order and address their conten-
tions below.
8                                      Nos. 03-3293 & 03-3294

                               II
  In United States v. Rodriguez, 425 F.3d 1041, 1046 (7th Cir.
2005), we outlined the responsibility of sentencing courts in
this post-Booker era:
    Sentencing courts must continue to calculate the appli-
    cable guidelines range even though the guidelines are
    now advisory. Courts must also give defendants the
    opportunity to draw the judge’s attention to any factor
    listed in 3553(a) that might warrant a sentence different
    from the guidelines sentence. In entering the sentence,
    the judge must consider the sentencing factors in §
    3553(a) and articulate the factors that determined the
    sentence that he has decided to impose.
Id. (internal quotation marks and citations omitted).
  This court’s responsibility, in turn, is to review the district
court’s sentence for reasonableness in light of the factors set
forth in 18 U.S.C. § 3553(a). See Booker, 543 U.S. 264. A
sentence falling within a properly calculated guideline
range enjoys a presumption of reasonableness.
    [T]he farther the judge’s sentence departs from the
    guidelines sentence (in either direction—that of greater
    severity, or that of greater lenity), the more compel-
    ling the justification based on factors in section 3553(a)
    that the judge must offer in order to enable the court
    of appeals to assess the reasonableness of the sen-
    tence imposed.
United States v. Dean, 414 F.3d 725, 729 (7th Cir. 2005). The
district court, however, need not “canvass[] the statutory
factors” in order for the sentence to be reasonable. United
States v. Castro-Juarez, 425 F.3d 430, 433 (7th Cir. 2005). In
short, “our function is to assess whether the district
court’s choice of sentence is adequately explained given
Nos. 03-3293 & 03-3294                                        9

the record before us.” Id. With these standards in mind,
we turn to Mr. Valle’s claims.


                              A.
  Mr. Valle’s first argument does not focus on the reason-
ableness of the district court’s disposition. Instead, Mr. Valle
claims that we must vacate the district court’s sentence
because the district court’s “characterization of Mr. Valle as
a ‘career offender,’ and its labeling of him in its [Paladino
Remand] order as ‘a poster person for that label,’ is legally
and factually inaccurate” because “Mr. Valle does not meet
the qualifications for career offender status under the
guidelines.” Def.’s Request to Vacate Sentence at 9.
  However, the district court never stated that Mr. Valle met
the requirements for sentencing under the career criminal
guideline, nor did the district court impose Mr. Valle’s
sentence using that guideline. Instead, at sentencing, the
district court took note of Mr. Valle’s lengthy criminal
history, his propensity to commit crimes while on probation
and supervised release and the criminal activity that was
not reflected in his criminal history. It then stated:
    [T]he bottom line here is that under all of these cir-
    cumstances, in my opinion I believe this man is a career
    offender. I believe that the law gives me the discretion
    to consider him as [a] career offender, that his—that the
    totality of these circumstances fall completely outside
    the heartland for the bank robbery guidelines that we
    have talked about . . . .
R.22 at 38-39 (emphasis added). The court then noted that,
if Mr. Valle were “sentenced as a career offender, . . . the
guideline would be 151.” Id. at 39. The court reduced that
sentence by twelve months and sentenced Mr. Valle to 139
10                                    Nos. 03-3293 & 03-3294

months’ imprisonment for his crimes. Therefore, the district
court exercised its discretion, analogized Mr. Valle’s
conduct to that of a career offender and used the career
offender guideline range as a starting point for the sentenc-
ing determination. The district court did not make a mistake
of fact as to the nature of Mr. Valle’s convictions, nor did it
determine as a matter of law that Mr. Valle was a career
offender.


                              B.
  Mr. Valle also maintains that we must vacate the sentence
imposed by the district court because, based on our pre-
Booker case law, the district court “failed to establish a
sufficient link between the significant degree of departure
and the structure of the guidelines.” Def.’s Request to
Vacate Sentence at 11. Mr. Valle points to United States v.
Castro-Juarez, 425 F.3d at 434, in support of his position
that this court should employ pre-Booker law in evaluat-
ing upward departures.
  We believe that Mr. Valle overreads our decision in
Castro-Juarez. In that case, both parties had urged us to
employ pre-Booker law in our review of the district court’s
departure. We did so, but “with the caveat that the question
before us [wa]s ultimately the reasonableness of the sen-
tence the district court imposed, not the court’s application
of a guideline authorizing an upward departure.” Id. Later
in the opinion, we were more explicit that our pre-Booker
standards for evaluating departures are no longer binding:
     We reiterate, however, that we have looked to § 4A1.3
     and [pre-Booker case law] only by way of analogy, and
     while [the defendant’s] sentence might not have been
     sustainable as an “upward departure” before Booker,
Nos. 03-3293 & 03-3294                                      11

    it does not follow that a term of 48 months is necessarily
    unreasonable. Before Booker, we recognized that district
    courts were required to sentence within the guideline
    range except in unusual cases, and anything but a loose
    comparison to pre-Booker departure cases would vitiate
    the post-Booker discretion that sentencing courts enjoy.
    All that is necessary now to sustain a sentence above the
    guideline range is an adequate statement of the judge’s
    reasons, consistent with section 3553(a), for thinking the
    sentence that he has selected is indeed appropriate for
    the particular defendant.
Id. at 436 (internal quotation marks and citations omitted);
see also United States v. Arnaout, 431 F.3d 994, 1003 (7th Cir.
2005) (noting “that the concept of ‘departures’ has been
rendered obsolete in the post-Booker world” and reiterating
that “ ’what is at stake is the reasonableness of the sentence,
not the correctness of the “departures” ’ ” (quoting United
States v. Johnson, 427 F.3d 423, 425 (7th Cir. 2005))). Conse-
quently, the fact that the district court did not establish a
precise link between the degree of the departure and the
structure of the Guidelines, as was required pre-Booker, is
not a basis for disturbing the district court’s sentence.


                              C.
  Finally, Mr. Valle maintains that the district court “im-
properly relied upon an uncorroborated statement” in the
presentence report that Mr. Valle had confessed to
the commission of nineteen additional robberies. Def.’s
Motion to Vacate Sentence at 11. Mr. Valle maintains that,
based on our pre-Booker law, the district court was re-
quired to make specific findings with respect to the reliabil-
ity of this evidence before it could be used to support an
upward departure.
12                                   Nos. 03-3293 & 03-3294

  We believe that there are several flaws in this argument.
First, it again assumes that we are bound by pre-Booker law
with respect to upward departures. As we have set forth
above, that is not the case. Second, Mr. Valle’s characteriza-
tion of the statement as “uncorroborated” is not entirely
accurate. At his initial sentencing hearing, Mr. Valle was
asked whether he had reviewed the PSR and whether it was
inaccurate or incomplete; Mr. Valle responded that, “[a]s far
as the accuracy of the PSR report, Your Honor, I tend to
agree that the crimes that were committed is completely
accurate . . . .” R.20 at 12. Finally, even if there were some
doubt regarding the accuracy of the statement, the un-
charged criminal conduct was only one factor in the district
court’s decision to impose the increased sentence. Among
the other factors were (1) Mr. Valle’s participation in
multiple other bank robberies and other crimes, for which
Mr. Valle was charged and had pleaded guilty, (2) Mr.
Valle’s propensity to commit crimes while on probation,
and (3) the necessity to protect the public from Mr. Valle’s
future criminal activity. Under these circumstances, we do
not believe that the district court’s partial reliance on the
statement in the PSR rendered Mr. Valle’s sentence unrea-
sonable.


                             D.
   Apart from the above arguments, Mr. Valle does not
contend that, evaluated against the factors set forth in 18
U.S.C. § 3553(a), his sentence was unreasonable. Nor do
we believe that such an argument would be tenable. In
its Paladino Remand Order, the district court carefully
considered the factors set forth in 18 U.S.C. § 3553(a). The
court noted that the robbery and revocation at issue here
were only the most recent in a long line of serious crimes
Nos. 03-3293 & 03-3294                                     13

that Mr. Valle had undertaken during his adult life. Further-
more, the district court believed that it was “clear from the
Presentence Report that the Defendant is committed to
violating the law with impunity, including the commission
of the present bank robbery while on supervised release for
the earlier conviction in California for bank robbery.”
Paladino Remand Order at 3. Additionally, the court ob-
served that, based on Mr. Valle’s history and recidivism, he
would “almost certainly continue to commit bank robberies
once released from custody in this case.” Id. at 4. Conse-
quently, a lengthy sentence was necessary to protect the
public from this criminal activity. Based on the factors set
forth in § 3553(a), the sentence imposed was not an unrea-
sonable one.


                         Conclusion
  For the foregoing reasons, the judgment of the district
court is affirmed.
                                                   AFFIRMED
A true Copy:
       Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                    USCA-02-C-0072—8-15-06